CONTRAT

LA GENERALE DES CARRIERES ET DES MINES 5.A.

CONGO DONGFANG INTERNATIONAL MINING SARL

RELATIF

A LA CESSION TOTALE DU PERMIS D'EXPLOITATION (PE) 527

DD

UE;

f

_ N° 1546/12629/56/6C/2015
LORS,
STE 4

é N Vs
£ Juin 2015
ON * _ Ar ke À }

o
2ono 2
CONTRAT DE CESSION DE DROIT MINIER
Entre :

La Générale des Carrières et des Mines, société anonyme unipersonnelle avec Conseil
d'Administration, en abrégé « GECAMINES S.A, », en sigle « GCM S.A. », au
capital social de 2.401.500.000.000 CDF, immatriculée au Registre du Commerce et du
Crédit Mobilier de Lubumbashi sous le n° CD/LSHI/RCCM/14-B-1678, Numéro
d'Identification Nationale 6-193-A01000M et Numéro Impôt AO70114F, et ayant son
siège social au n° 419, Boulevard Kamanyola, à Lubumbashi, Commune de Lubumbashi,
Ville de Lubumbashi, Province du Katanga, République Démocratique du Congo, « RDC »,
représentée aux fins des présentes par Monsieur Albert Yuma Mulimbi, Président du
Conseil d'Administration, et Monsieur Jacques Kamenga Tshimuanga, Directeur
Général a.i., ci-après dénommée « GECAMINES » ou « CEDANTE », d'une part :

et:

CONGO DONGFANG INTERNATIONAL MINING, société à responsabilité limitée,
en abrégé « CDM SARL », immatriculée au Registre du Commerce et du Crédit
Mobilier de Lubumbashi sous le n° CD/L'SHI/RCCM/14-1494, Numéro d'Identification
Nationale 01-122-N46244W, Numéro d'Impôt A0712822W et, ayant son siège social
sur la route Likasi, Commune Annexe, Quartier Joli Site, à Lubumbashi, Province du
Katanga, République Démocratique du Congo, représentée aux fins des présentes par
Monsieur Chen  Hongliang, Gérant, ci-après dénommée «CDM» ou
« CESSIONNAIRE », d'autre part :

Ci-après désignées collectivement « Parties » et individuellement « Partie » :

PREAMBULE

1. Attendu que la Cédante est titulaire du Permis d'Exploitation 527, « PE
527», (ci-après « Permis d'Exploitation») tel que délimité suivant les
coordonnées géographiques et croquis repris en annexe :

2. Attendu que le Permis d'Exploitation confère à la Cédante, le droit
exclusif d'effectuer, à l'intérieur du périmètre sur lequel il est établi et
pendant la durée de sa validité, les travaux de recherches, de
développement, de construction et d'exploitation visant les substances
minérales pour lesquelles il est établi et les substances associées si le
titulaire en demande l'extension :

3. Attendu que la Cédant sionnaire ont signé en date du
12/05/2015, la conven tin ialité n° 1541/12619/56/GC/2015
relatives au Ù &

portant sur les informatio
couvert par le Permis d
4. Attendu que, par sa lettre n° 510/05/2015/CDM du 25/05/2015 et après
examen des informations techniques lui communiquées par la Cédante dans
le cadre de l'exécution de la convention de confidentialité susmentionnée,
la Cessionnaire a sollicité de GECAMINES la cession totale du Permis
d'Exploitation 527 ;

5. Attendu que la Cessionnaire est une société de droit congolais,
régulièrement constituée, ayant son siège social à Lubumbashi, dans la
Province du Katanga, en République Démocratique du Congo et elle est éligible
à requérir et à obtenir des droits miniers et des carrières :

6. Attendu que la Cédante a, par sa lettre n° 866/D6/15 du 04 juin 2015,
donné à la Cessionnaire une suite favorable quant à la démarche de cette
dernière relative à la cession totale du Permis d'Exploitation 527 :

7. Attendu que les Parties se sont accordées sur les conditions de cession
du Permis d'Exploitation 527 :

IL EST CONVENU ET ARRETE CE QUI SUIT :
Article 1 : OBJET DU CONTRAT

Conformément à l'article 182 de la Loi n° 007/2002 du 10 juillet 2002
portant Code Minier, ci-après « Code Minier », la Cédante cède, de manière
définitive et irrévocable, et transporte, sous toutes les garanties de fait et
de droit, l'intégralité de ses droits relatifs aux gisements et aux gisements
artificiels couverts par le Permis d'Exploitation 527 tel que délimité par les
coordonnées géographiques et croquis en annexe.

Article 2 : ENGAGEMENTS DE LA CESSIONNAIRE

La Cessionnaire s'engage à assumer toutes les obligations de la Cédante vis-à-vis de
l'Etat découlant du Permis d'Exploitation(PE) 527, telles que prévues par l'Article
182 alinéa 5 du Code Minier.

Article 3 : A T: A ANT

La Cédante s'engage, à la date de signature du présent contrat, à arrêter
toute exploitation minière sur l'ensemble du périmètre couvert par le PE 527
et à assister la Cessionnaire afin de jouir paisiblement de l'exploitation des
ressources minérales |: es sur le périmètre du PE 527

Article 4 : CONTREPARTIE DE LA CESSION

En contrepartie de la cession, par la Cédante, de ses droits relatifs au Permis
d'Exploitation, la Cessionnaire paiera 52.000.000 USD (cinquante-deux millions de
Dollars américains) et ce de la manière suivante :
“un montant de 15.000.000 USD (quinze millions de Dollars américains) sera payé
dans les dix jours ouvrables qui suivent la signature du présent contrat :
“le solde, soit 37.000.000 USD (trente-sept millions de Dollars américains), sera
payé dans les 30 jours ouvrables qui suivent la date de l'inscription, au CAMTI, de
la cession totale du PE 527.

Article 5 : EFFETS DE LA CESSION

Après l'accomplissement, au Cadastre Minier, des formalités d'enregistrement
relatives à la cession totale du PE 527, la Cessionnaire deviendra titulaire dudit
droit minier, sans préjudice de l'application des articles 186 du Code Minier et
374 à 380 du Décret n° 038/2003 du 26 mars 2003 portant Règlement Minier.

Article 6 : ENREGISTREMENT DE LA CESSION

L'enregistrement de la cession se fera conformément aux dispositions de
l'article 171 du Code Minier

Article 7 : Déclarations et garanties

7.1. : La Cessionnaire déclare et garantit à la Cédante ce qui suit avec effet à la date
des présentes et ce jusqu'à la date à laquelle le Cadastre Minier aura délivré
l'original du Permis d'Exploitation endossé au nom de la Cessionnaire.

La Cessionnaire est une société de droit congolais régulièrement constituée
et valablement existante.

La Cessionnaire a déjà obtenu les autorisations internes en vue de la
conclusion du présent Contrat :

La Cessionnaire dipose des fonds suffisants pour exécuter les obligations de
paiement prévues par le présent Contrat.

7.2.La Cédante déclare et garantit à la Cessionnaire ce qui suit avec effet à la date

des présentes et ce jusqu'à la date à laquelle le Cadastre Minier aura délivré
l'original du Permis d'

La Cédante est le bénéficiaire et propriétaire exclusif du Permis
d'Exploitation qui lui confère le droit de réaliser les opérations
d'exploitation du cuivre et du cobalt, ainsi que des autres substances
minérales connexes à l'intérieur du périmètre minier couvert par le Permis
d'Exploitation.

Le Permis d'Exploitation est actuellement légalement valide et elle n'est au
courant d'aucune circonstance ni d'aucun fait susceptible d'entraîner sa
déchéance, l'annulation ou le non renouvellement du Permis d'Exploitation ou
d'imposer des restrictions sur la recherche ou l'exploitation en relation avec
le Permis d'Exploitation et, sans limitation, les dispositions du Code et du
Règlement Miniers ont été respectées.

Il n'existe aucune action judiciaire, arbitrale ou administratives, ni aucun
litige relativement au Permis d'Exploitation et la Cédante n'est au courant
d'aucune menace ou procédure en cours susceptible d'entraver ou retarder la
cession du Permis d'Exploitation à la Cessionnaire.

Il n'existe aucune circonstance ni aucun fait susceptible d'avoir un impact
sur l'exploitation paisible du Permis d'Exploitation.

Article 8 : INDEMNISATION

Les Parties s'indemniseront réciproquement contre toutes pertes, responsabilités,
réclamations, dépenses, charges et frais supportés ou encourus par l'une ou l'autre
en rapport avec ou découlant de la violation de leurs déclarations ou garanties
respectives fournies aux termes du Contrat ou du défaut de l'une ou de l'autre de
se conformer aux obligations qui lui incombent aux termes du Contrat.

Article 9 : REGLEMENT DES DIFFERENDS

LA

2e.

9.3.

Le présent Contrat de cession est régi par, et sera interprété selon le droit de
la République Démocratique du Congo.

Tous différends découlant de l'exécution ou de l'interprétation du présent
Contrat de cession seront de préférence réglés à l'amiable.

En cas d'échec, dans un délai de dix (10) jours, les différends seront tranchés
par la Chambre de Commerce International selon ses règles en vigueur à la date
de soumission des litiges. Le siège de l'arbitrage sera à Paris, la sentence
arbitrale sera défi

Article 10 : FORMALITES

Conformément à l'article 6 du Contrat de cession, les Parties désignent Monsieur
KABALA NSENGA Nelson, Chef de Service au Département Juridique de
GECAMINES aux fins de procéder à l'authentification du Contrat de cession et à
l'accomplissement des formalités d'usage auprès du Cadastre Minier conformément
aux dispositions des articles 12 alinéa 12 et 182 du Code Minier.

Article 11 : NOTIFICATION

Toutes notifications, requêtes, demandes, approbations et autres communications à
faire en vertu du Contrat de cession seront faites aux adresses suivantes :

Pour GECAMINES S.A. : La Générale des Carrières et des Mines S.A.

À l'attention de Monsieur le Directeur Général
N° 419, Boulevard Kamanyola

Commune de Lubumbashi

Lubumbashi

République Démocratique du Congo.
Pour CDM SARL : Congo Dongfang International Mining SARL

À l'attention de Monsieur le Gérant
Route Likasi

Quartier Joli Site

Commune Annexe

Lubumbashi

Province du Katanga

République Démocratique du Congo.

Article 12 : LOYAUTE, FRAIS ET ENTREE EN VIGUEUR

12.1. Chacune des Parties s' \9g9e à
clauses du Contrat
Parties. 15

cuter de bonne foi et à respecter loyalement les
qu{sait ses effets à la date de sa signature par les
12.2. Tous frais et charges en rapport ou résultant de l'exécution du présent Contrat de
cession seront à charge de la Cédante ou de la Cessionnaire conformément aux
dispositions légales en la matière.

Article 13 : DIVERS

* Le terme «Contrat» inclut toutes les annexes qui sont jointes et/ou auxquelles il
est fait référence.

+ Toute référence dans le Contrat aux Parties inclut leurs successeurs respectifs:
leurs cessionnaires et mandataires personnels.

nÿ

F AA

En foi de quoi, les Parties ont signé, à Lubumbashi, 1822... le Contrat de

cession en quatre exemplaires originaux, chacune des Parties reconnaissant en avoir

retenu un, le troisième étant réservé au Cadastre Minier et le dernier au Ministère

des Mines.

REPUBLIQUE DEMOCRATIQUE DU CONGO
CADASTRE MINIER

+

|
DIRECTION GENERALE

Téléphone: O15 162618 Croisement des Avenues Mpolo Maurice et

| Facsimite Kasa-Vubu, GOMBF
Email. (fusée aoi.s BP 7987, Kin 1
| Websites ww-camicd KINSHASA

tre 527

Email: mfotenœt cé
| Website: wmww.enmied

[
[
|
Î

EI

wc)

.

REPUBLIQUE DEMOCRATIQUE DU CONGO

” CADASTRE MINIER CO
l
Téléphone: 018 162618 | DIRECTION GENERALE
Facsimile: | Croisement des Avenues Mpolo Maurice et
Email. info@eami.cd | Kasa-Vubu, GOMBE
Website: www.cami.ed BP 7987, Kin |

| KINSHASA

ACTE NOTARIE

L'an deux mil quinze, le septième jour du mois de septembre
Nous soussignés Jean-Félix MUPANDE KAPWA, Directeur Général du Cadastre Minier,
Kinshasa/Gombe, certifions que--.….
Le contrat de cession totale du 25 juin 2015 conclu entre LA GENERALE DES CARRIERES ET DES
MINES, « GECAMINES SA », ci-après dénommée « la Cédante » et la société CONGO DONGFANG
INTERNATIONAL MINING SARL. ci-après dénommée « la Cessionnaire »

Dont les clauses sont ci-dessus insérées, nous a été présenté ce jour à Kinshasa par : -.. ———
Monsieur KABALA NSENGA Nelson, en vertu du mandat lui confié par la GECAMINES, titulaire du
Permis d'Exploitation n° 527 et la société CONGO DONGFANG INTERNATIONAL MINING SARL,
conformément à l'article 10 du de cession susévoqué

Agents du Cadastre Minier, té
par la loi

Lecture du contenu de l'acte susdit a été faite par nous,
Le comparant préqualifié a déclaré devant nous et en
qu'il est dressé, renferme bien l l

néa 12 et 182 du Code Minier

En foi de quoi, les présentes ont été Signées par nous, Notaire, le comparant et les témoins et

revêtues du sceau du Cadastre Minier
SIGNATURE DU COMPARANT
KABALA NSENGA Nelson

SIGNATURE DES TEMOINS
SI UKU

DROITS PERC

Frais de dépôt : 500 USD...
Suivant quittance n°18525.
Inscription au cahier d'enregistrement des demandes d Inscription des contrats de cession-.
L'an deux mil quinze, le 07 septembre----

